DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-20 responded on January 17, 2021 are pending, claims 1-2, 4-8, 11-12 and 14-20 are amended.
Response to Arguments	
Applicant' s arguments, see pg. 9-10, filed January 17, 2021, with respect to the rejection(s) of claims 1, 11 and 18 have been considered but are moot because the arguments do not apply to the additional references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 20180237148 A1, PCT filing date May 27 2016, hereinafter "Hehn") in view of Boland et al. (US 9,471,064 B1, hereinafter "Boland").

an aerial vehicle (Hehn, Fig. 2A aerial vehicle);
a plurality of controller area network (CAN) nodes comprising a first CAN node and a second CAN node (Hehn, Fig. 2A effectors 102a (i.e. first node) and effectors 102b (i.e. second node));
a plurality of processors (Hehn, Fig. 4C fight module a and b include the processor and memory);
a non-transitory computer readable medium (Hehn, Fig. 4C fight module a and b include the processor and memory); and program instructions stored on the non-transitory computer readable medium and executable by the plurality of processors (Hehn, [0138] the software executed with the processor and memory) to:
determining a statistical failure likelihood metric for an aerial vehicle based on a plurality of failure likelihoods that correspond to a plurality of controller area network (CAN) nodes of the aerial vehicle (Hehn, [0035-36, 0214, 0062] the first subsystem comprises a means for comparing an output from first one or more sensors with respective predefined values and determining that a failure has occurred in the first or second, subsystems if the outputs from said first one or more sensors are not equal to said respective predefined values, the channel can be a CAN bus, failure detection unit may then compare these signals to what may be expected during nominal operation, e.g., to a predefined sensor readings range, expected values for motor currents in dependence of control inputs or operating state, a model of motor response, statistics of past signals (i.e. statistical failure likelihood metric));
(Hehn, [0035-36]when the failure occurs, the first flight module selectively send predefined control signals to the second one or more effectors that effect the aerial vehicle) ;
sending signals, by a first CAN node of the plurality of CAN nodes, via a CAN bus connected to the plurality of CAN nodes (Hehn, [0035-36]when the failure occurs, the first flight module selectively send predefined control signals to the second one or more effectors that effect the aerial vehicle);
determining, by a second CAN node of the plurality of CAN nodes, a failure state of the first CAN node based on receiving the signals sent by the first CAN node (Hehn, [0035] determining that a failure has occurred in the first or second subsystems if the outputs from said first one or more sensors are not equal to said respective predefined values);
adjusting the statistical failure likelihood  metric for the aerial vehicle based on determining the failure state of the first CAN node (Hehn, [0070] computing a first set of effector
control signals in a first flight module of a first self-contained subsystem, disabling the subsystem affected by the failure);
determining that the adjusted statistical failure likelihood  metric for the aerial vehicle meets or exceeds a failure likelihood  threshold (Hehn, [0035] determine that a failure has occurred in the second subsystem if the first flight module determines that the aerial vehicle has not moved in said predefined manner (i.e. failure likelihood threshold)); and
(Hehn, [0134] trigger an emergency control mode if the aerial vehicle's if an attitude threshold is exceeded).
Hehn does not explicitly disclose wherein each failure likelihood of the plurality corresponds to a probability that a given controller area network (CAN) node of the aerial vehicle will fail within a given timeframe of the aerial vehicle.
Boland from the same field of endeavor discloses determining a statistical failure likelihood metric for an aerial vehicle based on a plurality of failure likelihoods, wherein each failure likelihood of the plurality corresponds to a probability that a given controller area network (CAN) node of the aerial vehicle will fail within a given timeframe of the aerial vehicle (Boland, Col. 5 ln 57-63  analyzing operating characteristics of drones and alerting operators when maintenance may be required. Using statistics on drone usage, such as usage –hours (i.e. given timeframe), accelerometer data, and gyroscope data, the user can perform predictive maintenance tasks based on analytics that consider drone failure rates across fleets of drones).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified a redundant multicopter disclosed by Hehn and system analysis disclosed by Boland with a motivation to make this modification in order to enable accurate prediction of how long a particular task (Boland, Col. 5).
(Hehn, [0062] signals to what may be expected during nominal operation to a predefined sensor readings range, expected values for motor currents in dependence of control inputs or operating state, a model of motor response, statistics of past signals).
Regarding claims 3 and 13, Hehn discloses determining the failure likelihoods of the plurality of components of the aerial vehicle based on a number of flights associated with each of the plurality of components (Hehn, [0062] signals to what may be expected during nominal operation to a predefined sensor readings range, expected values for motor currents in dependence of control inputs or operating state, a model of motor response, statistics of past signals).
Regarding claims 4 and 14, Hehn discloses determining a type of component of the aerial vehicle corresponding to the first CAN node, wherein determining the adjusted statistical failure likelihood metric comprises determining the adjusted statistical failure likelihood metric based on the type of component of the aerial vehicle corresponding to the first CAN node (Hehn, [0062] detect unit compares signals to what may be expected during nominal operation to a predefined sensor readings range, expected values for motor currents in dependence of control inputs or operating state, a model of motor response, statistics of past signals).
Regarding claims 5 and 15, Hehn discloses wherein determining the adjusted statistical failure likelihood metric based on the type of component of the aerial vehicle (Hehn, [0062] detect unit compares signals to what may be expected during nominal operation to a predefined sensor readings range, expected values for motor currents in dependence of control inputs or operating state, a model of motor response, statistics of past signals).
Regarding claim 6, Hehn discloses wherein determining the adjusted statistical failure likelihood metric based on the type of component of the aerial vehicle corresponding to the first CAN node comprises determining the adjusted statistical failure likelihood metric based on whether the first CAN node is a redundant CAN node (Hehn, [0191, 0243-0244] determining whether the values/detected movements are within a predefined safe operating range or are within predefined safe rate of change, flight module are connected by a physically redundant communication channel; a redundant aerial vehicle means serving as a duplicate for preventing failure of an entire system, such as an aerial vehicle or spacecraft, upon failure of one or more single parts or components).
Regarding claim 8, Hehn discloses wherein the failure likelihood threshold is one of a plurality of failure likelihood thresholds, wherein each failure likelihood threshold of the plurality of failure likelihood thresholds corresponds to a different action of the aerial vehicle (Hehn, [0191-0192] it may include watchdog functionality to detect unexpected signal outages; data corruption checks such as CRC; signal range checks; signal threshold checks; correlation verification),
(Hehn, [0193-0194] Once a failure is detected, a failure detection unit may send a failure to a coordination unit. The failure detection signal may include specifics of the type of failure (e.g., effector malfunction), specifics of the state of the subsystem or its components (e.g., shut-off of the effector), or instructions for the other subsystem (e.g., initiate emergency control)).
Regarding claim 9, Hehn discloses wherein changing the action of the aerial vehicle comprises causing the aerial vehicle to land (Hehn, [0071] by the failure is adjusted so that the aerial vehicle lands autonomously).
Regarding claim 10, Hehn discloses wherein the action of the aerial vehicle comprises causing the aerial vehicle to return to a home base (Hehn, [0117] stop at current position and reduce altitude to land; return to home and initiate landing at home position).
Regarding claim 16, Hehn discloses further comprising a third CAN node configured to perform functions redundant to functions of the first CAN node (Hehn, [0032, 0045] the aerial vehicle may further comprise a third subsystem passes the control signals generated by the third control unit to the third one or more effectors to cause the aerial vehicle fly), wherein determining the adjusted statistical failure likelihood metric based on the type of component of the aerial vehicle corresponding to the first CAN node comprises determining the adjusted statistical failure likelihood metric based on the first CAN node being redundant to the third CAN (Hehn, [0191, 0243-0244] determining whether the values/detected movements are within a predefined safe operating range or are within predefined safe rate of change, flight module are connected by a physically redundant communication channel; a redundant aerial vehicle means serving as a duplicate for preventing failure of an entire system, such as an aerial vehicle or spacecraft, upon failure of one or more single parts or components).
Regarding claim 17, Hehn discloses wherein the failure likelihood threshold is one of a plurality of failure likelihood thresholds, wherein each failure likelihood threshold of the plurality of failure likelihood thresholds corresponds to a different action of the aerial vehicle (Hehn, [0191-0192] it may include watchdog functionality to detect unexpected signal outages; data corruption checks such as CRC; signal range checks; signal threshold checks; correlation verification),
and wherein changing the action of the aerial vehicle comprises changing the action of the aerial vehicle based on which of the plurality of failure likelihood thresholds the adjusted statistical failure likelihood metric meets or exceeds (Hehn, [0193-0194] Once a failure is detected, a failure detection unit may send a failure to a coordination unit. The failure detection signal may include specifics of the type of failure (e.g., effector malfunction), specifics of the state of the subsystem or its components (e.g., shut-off of the effector), or instructions for the other subsystem (e.g., initiate emergency control)).
Regarding to claims 18-20, these claims recite “a non-transitory computer readable medium having program instructions” that disclose similar steps as recited by .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 20180237148 A1, PCT filing date May 27 2016, hereinafter "Hehn") in view of Boland et al. (US 9,471,064 B1, hereinafter "Boland") as applied to claim above, and further in view of Clark (US 20160347462 A1, hereinafter "Clark").
Regarding claim 7, Hehn discloses wherein determining the adjusted statistical failure likelihood metric based on whether the first CAN node is a redundant CAN node comprises determining that the first CAN node is a redundant CAN node, but does not explicitly disclose weighting the first CAN node less in determining the adjusted statistical failure likelihood metric based on determining that the first CAN node is a redundant CAN node. 
Clark from the same field of endeavor discloses weighting the first CAN node less in determining the adjusted statistical failure likelihood metric based on determining that the first CAN node is a redundant CAN node (Clark, [0021] a closely integrated flight failure recovery system for an unmanned aerial vehicle with built-in levels of redundancy and independence).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clark’s system for recovery into Hehn’s a redundant multicopter as modified by Boland with a motivation to make this modification in order to support audio/video on demand without disconnection (Clark, [0128]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415